Appellants were indicted for assault with intent to murder. When tried they were convicted of aggravated assault. They entered into no recognizance. Instead they gave appeal bonds. *Page 9 
The State moves to dismiss the appeal because no recognizance was entered into. Under the statute and decisions the motion must be sustained. C.C.P., arts. 918 and 920; Wells v. State,68 Tex. Crim. 276, 150 S.W. Rep., 899; Hamilton v. State,68 Tex. Crim. 47, 150 S.W. Rep., 775.
The appeal is dismissed.
Dismissed.
                       ADDITIONAL OPINION.                         June 17, 1914.